DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 6/23/2022 wherein the examiner acknowledges that original claims 1-4 have been cancelled and new claims 5-8 have been added.  Consequently, claims 5-8 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).
Claims 5-8 are directed to a computer implemented method, as such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; as directed to a judicial exception (i.e. an abstract idea).
Addressing the claims under Step 2A, the claims are held to be directed to concepts similar to those found to be abstract, either as outlined in the 2014 lEG/July 2015 Update to Subject matter eligibility, or, as compared to certain decisions rendered by the courts. The claims describe methods and use for trading financial instruments. The addition of the limitations that narrow the idea, merely aide in the description of the abstract idea and therefore do not render the claims any less abstract.
This concept is considered a fundamental economic practice inasmuch as allowing users to utilize a marketplace for trading financial instruments (i.e., creating a contractual relationship, and providing features that are fundamental aspects of the economy) and is considered a foundational and basic principle in the realm of commerce (see July 2015 Update: Section III (A) and buySAFE v. Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed. Cir. 2014)). Additional fundamental economic practices have also been discussed in precedential case law and closely parallel the currently claimed economic practice of providing such marketplace to trade bonds/stocks etc. Examples include the concepts of price determination for saleable goods (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)), rules/terms of the transaction (In re Smith 815 F.3d 816 (Fed. Cir. 2016)), and analyzing the financial instruments available to complete a transaction (Mortgage Grader, Inc. v. First Choice Loan Services Inc. 811 F.3d. (Fed. Cir. 2016)).
Additionally, this concept is considered a method of organizing human activity by providing a virtual retail brokerage and other various information requested by a user. Organizing human activity is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing transactions between people and sales activities (i.e. buying and selling of assets in a virtual marketplace/brokerage), advertising, marketing, pricing, resource management, and sales activities or behaviors (see July 2015 Update: Section III (B)). Several precedential cases have found concepts relating to advertising, marketing, pricing, and sales activities or behaviors abstract (Ultramercial v. Hulu 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)). Additional precedential courts have found abstract examples of organizing human activity to include structuring a sales force or marketing company (in re Ferguson 558 F.3d 1359, 90 U.S.P.Q.2d 1035 (Fed. Cir. 2009)), automatic optimization of pricing in an ecommerce environment or pricing products in organization groups (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)) and managing tasks and sales force activities and resources (Accenture Global Services, GmbH v. Guidewire Software 728 F.3d 1336 (Fed. Cir. 2013)).
Finally, the concept of identifying and transmitting information pertaining to exchange or trade financial instruments, to a user further represents ‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves. One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)). The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (,Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts provided by the guidelines and the precedential case law, and are therefore considered to be directed to an abstract idea (Step 2A: YES).
Under Step 2B, the examiner acknowledges the additional limitations (i.e. a marketplace, interfaces with websites, interactions with websites, and various forms of software for presenting financial interactions trades to a user). These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity. Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Additionally, these limitations (i.e. an online marketplace, interfaces with websites, interactions with websites, and various forms of software for presenting auction items to a user) are merely generic recitations of computers and networks performing basic functions and the claims amount to nothing more than implementing the abstract idea on a computer. The limitations taken as a whole amount to nothing more than implementing the concept identifying and transmitting information to a user, and carrying out online/virtual transactions, with routine, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claims as a whole do not add significantly more to the abstract idea of identifying and transmitting information in an online marketplace to a user.
Ultimately, the claimed machine(s) function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope [see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)]. The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself. Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
Note: Should the applicant amend claims to include additional elements that perform the claimed method steps, the applicant' s specification MUST provide support for this (for example, “see paragraphs 26-29 for disclose related to amendments to claim 1…”). Amending claims to include additional elements that perform the method step, however, does not guarantee that those additional elements provide significantly more than the judicial exception itself. 
Conclusion in view of the Test: Claims 5-8 are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner is unable to find support in the specification for “ and the numbers stand for intelligent transactions on that said computer”.  


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyman et al. (US Patent Pub. 20100222125; referred to hereinafter as Nyman).
Claim 5:	Nyman disclose a computer implemented method executed on a computer of trading financial instruments (0035-0040) comprising the steps of: (A) Selecting, through human interaction, numbers from a two-dimensional matrix at a graphical user interface which has the from of a lottery tickets (0043-0050), (B) selecting, through human interaction an amount of money at a graphical user interface (0016 & 0046), (C) and the numbers stand for intelligent transactions on that said computer (0033-0039 & figure 1), (D) processing the first transaction and opening a first position of a financial instrument (E) closing the first position after a specified time and getting the financial result of that transaction (0050-0063); (F) using the result of first transaction to process the next intelligent transaction; (G) until the amount of money is lost, the method is aborted or all the selected intelligent transactions were processed; (H) and monitoring the current value of the selected intelligent transactions (0064-0066).
Claim 6:	Nyman disclose computer- implemented method executed on a computer of trading financial instruments (0035-0040), comprising the steps of: (A) Getting, through human interaction, from said computer preselected numbers at a graphical user interface which has the form of a lottery ticket (0016 & 0038, quickpick), (B) selecting, through human interaction an amount of money at a graphical user interface (0016 & 0046), (C) and the numbers stand for intelligent transactions on that said computer (0033-0039 & figure 1), (D) processing the first transaction and opening a first position of a financial instrument (E) closing the first position after a specified time and getting the financial result of that transaction (0050-0063); (F) using the result of first transaction to process the next intelligent transaction; (G) until the amount of money is lost, the method is aborted or all the selected intelligent transactions were processed; (H) and monitoring the current value of the selected intelligent transactions (0064-0066).
Claim 7:	Nyman disclose computer- implemented method executed on a computer of trading financial instruments (0035-0040), comprising the steps of: (A) 
Getting preselected numbers in physical form and in form of a lottery ticket, through human interaction, from said computer for human interaction at a graphical user (0007, 0016 & 0036-0040), (B) selecting, through human interaction an amount of money at a graphical user interface (0016 & 0046), (C) and the numbers stand for intelligent transactions on that said computer (0033-0039 & figure 1), (D) processing the first transaction and opening a first position of a financial instrument (E) closing the first position after a specified time and getting the financial result of that transaction (0050-0063); (F) using the result of first transaction to process the next intelligent transaction; (G) until the amount of money is lost, the method is aborted or all the selected intelligent transactions were processed; (H) and monitoring the current value of the selected intelligent transactions (0064-0066).
Claim 8:	Nyman disclose computer- implemented method executed on a computer of trading financial instruments (0035-0040), comprising the steps of: (A) 
Getting, through human interaction, from said computer preselected numbers at a graphical user interface which has the form of a lottery ticket (0007& 0036-0040), (B) selecting, through human interaction an amount of money at a graphical user interface (0016 & 0046), (C) and the numbers stand for intelligent transactions on that said computer (0033-0039 & figure 1), (D) processing the first transaction and opening a first position of a financial instrument (E) closing the first position after a specified time and getting the financial result of that transaction (0050-0063); (F) using the result of first transaction to process the next intelligent transaction; (G) until the amount of money is lost, the method is aborted or all the selected intelligent transactions were processed; (H) and monitoring the current value of the selected intelligent transactions (0064-0066).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Additional Notes

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friedman (20050208996) refers to implement a wagering game which allows a player to make multiple bets on independent outcomes. The outcome distributions/variances of each of the bets can vary. The player can, for example, place a bet on whether cards drawn from independent decks will have the same suit, the outcomes of which are entirely independent of each other.
Wright (20080254852) refers to a first price category and a second price category in which an instant online lottery ticket can be purchased for an instant online lottery game. The first price category is distinct from the second price category. Further, the first price category corresponds to a first known portion of a linear prize and a first known portion of a position specific prize associated with the instant online lottery game. In addition, the second price category corresponds to a second known portion of a linear prize and a second known portion of the position specific prize, the second known portion of the linear prize being more than the first known portion of the linear prize. The second known portion of the position specific prize is more than the first known portion of the position specific prize.
Alderucci (8,535,140), refers to a client operable to communicate a bet regarding a baccarat game. The system further comprises a controller communicably coupled to the client and operable to determine a result of the baccarat game, the result based at least in part upon one or more digits of at least one financial market indicator at a configurable point in time. The controller is further operable to determine an outcome of the bet based at least in part on the determined result.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

*Pro Se Examination Unit is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649